January 5, 2012 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: Dreyfus Bond Funds, Inc. -Dreyfus Municipal Bond Fund 1933 Act File No.: 2-56878 1940 Act File No.: 811-2653 CIK No.: 0000075176 Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectus and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 59 to the Registration Statement, electronically filed with the Securities and Exchange Commission on December 28, 2011 for the above referenced Fund. Please address any comments or questions to my attention at 212-922-6817. Sincerely, /s/ Yaroslava Kouskovskaya Yaroslava Kouskovskaya Paralegal
